Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 1 of 7 Page ID #:368



  1 C. D. Michel – SBN 144258
    Anna M. Barvir – SBN 268728
  2 Tiffany D. Cheuvront – SBN 317144
  3 MICHEL & ASSOCIATES, P.C.
    180 East Ocean Blvd., Suite 200
  4 Long Beach, CA 90802
    Telephone: 562-216-4444
  5 Facsimile: 562-216-4445
  6 cmichel@michellawyers.com
  7 Attorneys for Plaintiffs
  8
                          UNITED STATES DISTRICT COURT
  9
 10                     CENTRAL DISTRICT OF CALIFORNIA

 11
      NATIONAL RIFLE ASSOCIATION OF             Case No.: 2:19-cv-03212 SVW (GJSx)
 12   AMERICA; JOHN DOE,
                                                REQUEST FOR JUDICIAL
 13                              Plaintiffs,    NOTICE IN SUPPORT OF
                                                PLAINTIFFS’ MOTION FOR
 14               vs.                           PRELIMINARY INJUNCTION;
 15                                             EXHIBITS 1 - 10
      CITY OF LOS ANGELES, ERIC
 16   GARCETTI, in his official capacity as
      Mayor of City of Los Angeles; HOLLY       Date: July 8, 2019
 17   L. WOLCOTT, in her official capacity as   Time: 1:30 p.m.
 18   City Clerk of City of Los Angeles; and    Judge: Honorable Stephen V. Wilson
      DOES 1-10,
 19
                                 Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            1
                               REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 2 of 7 Page ID #:369



  1                         REQUEST FOR JUDICIAL NOTICE
  2         Under Federal Rule of Evidence 201, Plaintiffs National Rifle Association of
  3 America and John Doe respectfully request that the Court take judicial notice of the
  4 following documents in support of Plaintiffs’ motion for preliminary injunction.
  5         1.    Los Angeles City Ordinance No. 183806 Adding Article 6.7 to Chapter
  6 IV, Prohibiting the Possession of Large-Capacity Magazines. A true and correct
  7 copy of this document is attached as Exhibit 1. Exhibit 1 is a public record that was
  8 accessed on or about May 23, 2019 from LACityClerk Connect, the official website
  9 of the Los Angeles City Clerk where official city council files are stored and made
 10 available to the public. (http://clkrep.lacity.org/onlinedocs/2013/13-
 11 0068_ord_183806_09-19-15.pdf)
 12         2.    Los Angeles City Ordinance No. 183956 Adding Section 55.21 to
 13 Chapter V, Requiring Locked Storage or Trigger Locks for Handguns. A true and
 14 correct copy of this document is attached as Exhibit 2. Exhibit 2 is a public record
 15 that was accessed on or about May 23, 2019 from LACityClerk Connect, the official
 16 website of the Los Angeles City Clerk where official city council files are stored and
 17 made available to the public. (http://clkrep.lacity.org/onlinedocs/2014/14-
 18 1553_ord_183956_12-16-15.pdf)
 19         3.    Los Angeles City Ordinance No. 186000 Adding Article 26 to Chapter
 20 1, Division 10 to the Los Angeles Administrative Code requiring prospective
 21 contractors to disclose all contracts or sponsorship relationships with the National
 22 Rifle Association of America. A true and correct copy of this document is attached
 23 as Exhibit 3. Exhibit 3 is a public record that was accessed on or about May 23,
 24 2019, from LACityClerk Connect, the official website of the Los Angeles City Clerk
 25 where official city council files are stored and made available to the public.
 26 (http://clkrep.lacity.org/onlinedocs/2018/18-0896_ORD_186000_04-01-2019.pdf)
 27         4.    Los Angeles City Council, Budget & Finance Committee, Motion to
 28 List and Boycott All Businesses and Organizations that Have a Formal Relationship

                                          2
                             REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 3 of 7 Page ID #:370



  1 with the National Rifle Association (Mar. 28, 2018). A true and correct copy of this
  2 document is attached as Exhibit 4. Exhibit 4 is a public record of the Los Angeles
  3 City Council Budget and Finance Committee that was accessed on or about May 23,
  4 2019, from LACityClerk Connect, the official website of the Los Angeles City Clerk
  5 where official city council files are stored and made available to the public.
  6 (http://clkrep.lacity.org/onlinedocs/2018/18-0262_mot_03-28-2018.pdf)
  7         5.     Los Angeles City Council, Budget and Finance Committee, Report re:
  8 File No. 18-0896 October 3, 2018. A true and correct copy of this document is
  9 attached as Exhibit 5. Exhibit 5 is a public record of the City’s adoption of the
 10 motion and recommended action that was accessed on or about May 23, 2019, from
 11 LACityClerk Connect, the official website of the Los Angeles City Clerk where
 12 official city council files are stored and made available to the public.
 13 (http://clkrep.lacity.org/onlinedocs/2018/18-0896_rpt_bfc_10-1-18.pdf)
 14         6.     Los Angeles City Council, Budget & Finance Committee, Motion to
 15 Prepare and Present an Ordinance Directing Prospective Contractors with the City of
 16 Los Angeles to Disclose Any Contracts or Subsidiaries with the National Rifle
 17 Association, (Sept. 21, 2018). A true and correct copy of this document is attached
 18 as Exhibit 6. Exhibit 6 is a public record of the Los Angeles City Council Budget
 19 and Finance Committee that was accessed on or about May 23, 2019, from
 20 LACityClerk Connect, the official website of the Los Angeles City Clerk where
 21 official city council files are stored and made available to the public.
 22 (http://clkrep.lacity.org/onlinedocs/2018/18-0896_mot_09-21-2018.pdf)
 23         7.     Los Angeles City Council, Official Action of the Los Angeles City
 24 Council, Adopting Budget and Finance Committee Report Re: Council File No. 18-
 25 0896 (Oct. 12, 2018). A true and correct copy of this document is attached as
 26 Exhibit 7. Exhibit 7 is a public record that was accessed on or about May 23, 2019,
 27 from LACityClerk Connect, the official website of the Los Angeles City Clerk
 28 where official city council files are stored and made available to the public.

                                          3
                             REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 4 of 7 Page ID #:371



  1 (http://clkrep.lacity.org/onlinedocs/2018/18-0896_CAF_10-12-2018.pdf)
  2         8.    Los Angeles City Attorney, Report Re: Draft Ordinance Adding Article
  3 26 to Chapter 1, Division 10 of the Los Angeles Administrative Code Requiring City
  4 Contractors to Disclose All Contracts with or Sponsorship of the National Rifle
  5 Association (Jan. 18, 2019). A true and correct copy of this document is attached as
  6 Exhibit 8. Exhibit 8 is a public record that was accessed on or about May 23, 2019,
  7 from LACityClerk Connect, the official website of the Los Angeles City Clerk
  8 where official city council files are stored and made available to the public.
  9 (http://clkrep.lacity.org/onlinedocs/2018/18-0896_rpt_ATTY_01-18-2019.pdf)
 10         9.    Los Angeles City Council, Official Action of the Los Angeles City
 11 Council, Adopting Budget and Finance Committee Report and Ordinance First
 12 Consideration Re: Council File No. 18-0896 (Feb. 13, 2019). A true and correct copy
 13 of this document is attached as Exhibit 9. Exhibit 9 is a public record that was
 14 accessed on or about May 23, 2019, from LACityClerk Connect, the official website
 15 of the Los Angeles City Clerk where official city council files are stored and made
 16 available to the public. (http://clkrep.lacity.org/online docs/2018/18-0896_CAF_02-
 17 20-2019.pdf)
 18         10.   City of Los Angeles, Department of Public Works & the Office of
 19 Finance, The Contractor’s Handbook: A Guide to Business Opportunities with the
 20 City of Los Angeles. A true and correct copy of this document is attached as Exhibit
 21 10. Exhibit 10 is a public record of the City of Los Angeles Bureau of Contract
 22 Admission that was accessed on or about May 23, 2019 from lacity.org, the official
 23 website of the City of Los Angeles.
 24 (https://bca.lacity.org/Uploads/cca/Contractors%20Handbook.pdf)
 25         A court shall take judicial notice of such a fact if requested by a party and
 26 supplied with the necessary information. Fed. R. Evid. 201(d). Here, judicial notice
 27 is proper because all the documents for which this request is made are “capable of
 28 accurate and ready determination by resort to sources whose accuracy cannot

                                          4
                             REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 5 of 7 Page ID #:372



  1 reasonably be questioned.” Fed. R. Evid. 201(b)(2). Indeed, the documents are
  2 public records that were accessed from the official websites of government bodies,
  3 which “[a] trial court may presume that public records are authentic and
  4 trustworthy.” Gilbrook v. City of Westminster, 177 F.3d 839, 858 (9th Cir. 1999)
  5 (taking judicial notice of agency report).
  6         Further, Exhibits 1 through 3 include the text of local ordinances passed by the
  7 City of Los Angeles, which are matters of public record of which federal courts may
  8 take judicial notice. See Santa Monica Food Not Bombs v. City of Santa Monica,
  9 450 F.3d 1022, 1025 n. 2 (9th Cir. 2006) (citing Newcomb v. Brennan, 558 F.2d
 10 825, 829 (7th Cir. 1977) (“[M]atters of public record such as state statutes, city
 11 charters, and city ordinances fall within the category of “common knowledge” and
 12 are therefore proper subjects for judicial notice.”).
 13         Exhibits 3 through 9 constitute the legislative history of enacted Los Angeles
 14 City Ordinance No. 186000, and “[l]egislative history is properly a subject of
 15 judicial notice.” Anderson v. Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012);
 16 Chaker v. Crogan, 428 F.3d 1215, 1223 n. 8 (9th Cir. 2005) (discussing legislative
 17 history of California statute).
 18         Finally, Exhibits 10 is a publicly available publications of the Los Angeles
 19 City Department of Public Works & the Office of Finance, pulled from the official
 20 website of the City of Los Angeles. It too is the proper subject of a request for
 21 judicial notice. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)
 22 (“[U]nder Fed.R.Evid. 201, a court may take judicial notice of “matters of public
 23 record.”).
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /

                                          5
                             REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 6 of 7 Page ID #:373



  1         In sum, the accuracy of all the public records subject to Plaintiffs’ Request for
  2 Judicial Notice, consisting of enacted local ordinances, legislative history, and
  3 government reports, cannot reasonably be questioned. Judicial notice of these
  4 records is therefore appropriate.
  5
  6 Dated: May 24, 2019                            MICHEL & ASSOCIATES, P.C.
  7
  8                                                /s/ Anna M. Barvir
                                                   Anna M. Barvir
  9                                                Attorneys for Plaintiffs
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          6
                             REQUEST FOR JUDICIAL NOTICE
Case 2:19-cv-03212-SVW-GJS Document 20 Filed 05/24/19 Page 7 of 7 Page ID #:374



  1                           CERTIFICATE OF SERVICE
  2                     IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  3
    Case Name: National Rifle Association, et al., v. City of Los Angeles, et al.
  4 Case No: 2:19-cv-03212 SVW (GJSx)
  5 IT IS HEREBY CERTIFIED THAT:
  6
           I, the undersigned, am a citizen of the United States and am at least eighteen
  7 years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
    Beach, California 90802.
  8
  9        I am not a party to the above-entitled action. I have caused service of:

 10      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PLAINTIFFS’
           MOTION FOR PRELIMINARY INJUNCTION; EXHIBITS 1 - 10
 11
    on the following party by electronically filing the foregoing with the Clerk of the
 12 District Court using its ECF System, which electronically notifies them.
 13
    Benjamin F. Chapman
 14 Los Angeles City Attorney
    200 N. Main St., Suite 675
 15 Los Angeles, CA 90012
 16 benjamin.chapman@lacity.org
       Attorneys for Defendants
 17
            I declare under penalty of perjury that the foregoing is true and correct.
 18
    Executed May 24, 2019.
 19
 20                                                /s/ Laura Palmerin
                                                   Laura Palmerin
 21
 22
 23
 24
 25
 26
 27
 28


                                 CERTIFICATE OF SERVICE
